Appeal from an order of Chemung County Court granting plaintiff a deficiency judgment in an action to foreclose a mortgage, pursuant to section 1083-a of the Civil Practice Act. The principal sum of plaintiff’s mortgage, together with taxes, interest and costs, amounted to $4,837.11. The property was bid in for $2,100. The court granted a deficiency judgment of $1,146.60. The property in question was not occupied by defendants or leased for commercial purposes. Order unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffeman, JJ.